  Case 4:21-cr-06008-SMJ           ECF No. 111        filed 04/28/21     PageID.257 Page 1 of 1




      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Richland

 USA v. JERROD JUSTIN HALE                                Case No. 4:21-CR-6008-SMJ-3

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Arraignment on Superseding Indictment:                                                      04/28/2021


 ☒    Pam Howard, Courtroom Deputy [Y]                ☒   Richard Barker, US Atty (video)
                                                      ☒   Tim Nguyen, Defense Atty (video)
                                                      ☒   Interpreter NOT REQUIRED

 ☒    Defendant present ☒ in custody USM              ☐   Defendant not present / failed to appear
      appearing by video from Benton County Jail

 ☒    Rights given                                    ☒   Defendant continued detained
 ☒    Acknowledgment of Rights filed                  ☐   Conditions of release as previously imposed
 ☒    Defendant received copy of charging document
 ☒    Defendant waived reading of charging document

 ☐    Charging document read in open court

                                             REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
video or teleconference.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: JERROD JUSTIN
HALE.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Oral order issued confirming the Government’s disclosure obligations under the Due Process
Protections Act and the possible consequences of violation of said order. Written order to follow.


The Court ordered:
       1. Matters involving detention have been previously heard and determined. Issue of detention
          not before the Court. Pre-existing Order of Detention will remain in full force.
       2. Defendant shall be detained by the U. S. Marshal until further order of the Court.




Digital Recording/Y-102               Time: 12:58 p.m. – 1:03 p.m.                                   Page 1
